Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 1/27/2021 has been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: credential means for in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,887,387. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is fully anticipated by the patent. The only difference is that the present application is much broader in that it does not further define the extra steps of creating a playlist. One would be motivated to broaden the claim as a way of seeking broader patent protection. 
Present Application
U.S. Patent No. 10,887,387
9.  A method for synchronized media playback, comprising: providing a host device;  providing one or more user devices;  providing a communications channel between the host device and the one or more user devices;  creating a 
playlist on the host device, the playlist comprising media items;  verifying the credentials of the one or more user devices to participate in synchronized media playback;  transmitting the playlist from the host device to the one or 
more user devices using the communications channel;  preparing a time signal 
indicating a time to begin playback of the media items of the playlist;  transmitting the time signal to the one or more user devices using the 
communications channel;  and playing the media items of the playlist according to the time signal. 

9.  A method for synchronized media playback, comprising: providing a host device;  providing one or more user devices;  providing a communications channel between the host device and the one or more user devices;  creating a 
playlist on the host device, the playlist comprising media items;  verifying the credentials of the one or more user devices to participate in synchronized media playback;  transmitting the playlist from the host device to the one or 
more user devices using the communications channel;  preparing a time signal on the host device indicating a time to begin playback of the media items of the playlist;  transmitting the time signal from the host device to the one or more user devices using the communications channel;  and playing the media items of 
the playlist according to the time signal, wherein the step of creating a playlist on the host device comprises: retrieving a list of media files on the host device;  displaying the list of media files on the host device in the form of user interface elements operable by a user to add a corresponding media file 
to a playlist;  receiving from the user a list of media files to add to the playlist displaying user interface elements on the host device operable by the user to define playback information comprising play order, crossfade, repeat, restrictions on playback, and restrictions on saving media from the playlist;  receiving from the user playback information;  storing contents of the media files from the list of media files in the playlist as a playlist body;  storing the playback information in the playlist as a playlist header;  and encrypting the playlist. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savenok et al. (US 2017/0124664, hereinafter referred to as “Savenok”).

	Regarding claim 16, Savenok teaches a system for synchronized media playback, comprising: 
	a host device (figure 10 - media server 81) comprising a playlist comprising media items [0101 – playlist HLS];  
	one or more user devices (figure 10: listening client 84);  
	credential means for the user devices to obtain authorization to receive the playlist from the host device (0128 – user can input their credentials);  
	means for transmitting the playlist from the host device to the one or more user devices (0101 – uploading playlist);  and 
	means for synchronizing playback of the media items between the one or more user devices [0049 – synchronization services]. 

	Regarding claim 17,  Savenok teaches the system for synchronized media playback as recited in claim 16, wherein the means for transmitting the playlist from the host device to the one or more user devices comprises an Internet connection [0164 – internet radio]. 
 
	Regarding claim 18, Savenok teaches the system for synchronized media playback as recited in claim 17, wherein the means for synchronizing playback of the media items between the one or more user devices comprises a timing signal configured to be sent over the Internet [0116 – NTP time used to retrieve playback and synchronization].
 
	Regarding claim 19, Savenok teaches the system for synchronized media playback as recited in claim 16, further comprising DRM means for preventing unauthorized reproduction of the media items  [0023 – digital rights]. 
 
	Regarding claim 20.  The system for synchronized media playback as recited in claim 16, wherein the host device and the one or more user devices are mobile phones [0019 – mobile phones]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savenok et al. (US 2017/0124664, hereinafter referred to as “Savenok”) in view Archambault et al. (US 2017/0251040, hereinafter referred to as “Archambault”).

	Regarding claim 1, Savenok teaches a method for synchronized media playback, comprising the steps of: 
	providing a host device having a media playlist (figure 10: media server 81; 0101 – playlist HLS);  
	providing one or more user devices (figure 10: listening client 84);  
	sharing the media playlist from the host device to the one or more user devices (0101 – uploading playlist);  
	engaging a play user interface element on the host device (figure 27);   
	playing the media from the media playlist synchronously on the host device and the one or more user devices [0019 – users share live content with synchronized music]. However, Savenok does not explicitly teach sending a play signal to the one or more user devices. Nevertheless, an analogous art, Archambault teaches sending a play signal to one or more user devices [abstract - A time-based synchronization process may be used to initially synchronize playback of the guest digital device to the host digital device.]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to send a play signal to one or more devices in order enable the devices to start playing, thus ensuring that the media is synchronized. 
 
	Regarding claim 2, Savenok does not explicitly teach the method for synchronized media playback as recited in claim 1, wherein the play signal comprises timing information. In an analogous art, Archambault teaches wherein the play signal comprises timing information [abstract - A time-based synchronization process may be used to initially synchronize playback of the guest digital device to the host digital device.]. The motivation to combine is the same as claim 1 above. 
 
	Regarding claim 3, Savenok teaches the method for synchronized media playback as recited in claim 1, wherein the host device and the one or more user devices are mobile phones [0089 – mobile devices]. 
 
	Regarding claim 4, Savenok teaches the method for synchronized media playback as recited in claim 1, further comprising the step of preventing unauthorized reproduction of media items through digital rights management (DRM) [0023 – digital rights]. 
 
	Regarding claim 5, Savenok teaches the method for synchronized media playback as recited in claim 1, wherein the one or more user devices consists of a number of user devices less than or equal to a predetermined limit [0101 – maximum number of listening session allowed per session]. 
 
	Regarding claim 6, Savenok teaches the method for synchronized media playback as recited in claim 1, wherein the host device and the one or more user devices are running the same application [0089 – both host and user devices use app such as VERTIGO]. 
 
	Regarding claim 7, Savenok teaches the method for synchronized media playback as recited in claim 1, wherein the playlist comprises references to media content stored on a media source [0124 – real time mapping references data from databases]. 
 
	Regarding claim 8, Savnok teaches the method for synchronized media playback as recited in claim 7, wherein the media source is a server [0124 – database in a server]. 

	
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsina et al. (US 2017/0273044, hereinafter referred to as Alsina) in view of Savenok et al. (US 2017/0124664, hereinafter referred to as “Savenok”). 

	Regarding claim 9, Alsina teaches a method for synchronized media playback, comprising: 
	providing a host device (figure 1: 110);  
	providing one or more user devices (figure 1: clients 130-134);  
	providing a communications channel between the host device and the one or more user devices (figure 1: channels 144-148);  
	creating a playlist on the host device, the playlist comprising media items (figure 1: playlist 116);  
	transmitting the playlist from the host device to the one or more user devices using the communications channel [0010 – playlist distribution to each member of the group].  
	However, Alsina does not explicitly teach verifying the credentials of the one or more user devices to participate in synchronized media playback; preparing a time signal on the host device indicating a time to begin playback of the media items of the playlist; transmitting the time signal from the host device to the one or more user devices using the communications channel; and playing the media items of the playlist according to the time signal. 
	In an analogous art, Savenok teaches:
	verifying the credentials of the one or more user devices to participate in synchronized media playback [0128 – user can input their credentials for synchronization playlist];  
	preparing a time signal on the host device indicating a time to begin playback of the media items of the playlist [0090 – the playback events include information on changes in playback, load information, along with timestamp information that is used to synchronize playback on listening clients];  
	transmitting the time signal from the host device to the one or more user devices using the communications channel [0095 – start time is broadcasted];  and 
	playing the media items of the playlist according to the time signal [0094 – client detects an audio and maps the event timestamp to the current NTP]. 
	Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to combine the teaching of Savenok into the teaching of Alsina in order to ensure that multiple user devices are synchronized, thus enhancing the playback experience.  

	Regarding claim 10, Alsina teaches the method for synchronized media playback as recited in claim 9, wherein the communications channel between the host device and the one or more user devices comprises an Internet connection [0081 – devices are connected through the internet]. 
 
	Regarding claim 11, Alsina teaches the method for synchronized media playback as recited in claim 10, further comprising the step of preventing unauthorized reproduction of media items through digital rights management (DRM) [0013 – playlist is protected by digital rights management]. 
 
	Regarding claim 12, Alsina teaches the method for synchronized media playback as recited in claim 11, wherein the host device and the one or more user devices are mobile phones [0035 – mobile phones]. 
 
	Regarding claim 13, Alsina teaches the method for synchronized media playback as recited in claim 12, wherein the host device and the one or more user devices are running the same application [0050 – media is synchronized though specific chatroom, text, SMS, MMS, messaging application or the like]. 
 
	Regarding claim 14, Alsina does not explicitly teach the method for synchronized media playback as recited in claim 13, wherein the one or more user devices consists of a number of user devices less than or equal to a predetermined limit. In an analogous art, Savenok teaches one or more user devices consists of a number of user devices less than or equal to a predetermined limit [0101 – maximum number of listening session allowed per session]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the number of devices to be less than or equal to a predetermined limit in order prevent over broadcasting, which in turn ensure that quality of media is maintained. 
 
	Regarding claim 15, Alsina does not teach the method for synchronized media playback as recited in claim 14, wherein the playlist comprises references to media content stored on a server. Nevertheless, this is taught by Savenok, which teaches wherein the media source is a server [0124 – database in a server]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the media source to be a server in order to allow multiple devices to obtain media from centralized location. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Cassidy et al. (US 2012/0117620) – media playback synchronization. 
2. Cannistraro et al. (US 2010/0228740) – synchronizing playlist between host and devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443